UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report: May 1, 2015 (Date of earliest event reported) Garrison Capital Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 814-00878 90-0900145 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1290 Avenue of the Americas, Suite 914 New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 372-9590 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. On May 1, 2015, Garrison Capital Inc. (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”). At the Annual Meeting, the Company’s stockholders approved two proposals. The issued and outstanding shares of stock of the Company entitled to vote at the Annual Meeting consisted of 16,758,779 shares of common stock outstanding on the record date, March 12, 2015. The final voting results from the Annual Meeting were as follows: Proposal 1. To elect three Class III directors of the Company who will each serve for a term of three years or until his successor is duly elected and qualifies. Name Votes For Votes Against Abstentions Brian Chase Roy Guthrie Matthew Westwood Proposal 2. To approve a new investment advisory agreement between the Company and Garrison Capital Advisers LLC, the Company’s investment adviser. Votes For Votes Against Abstentions SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GARRISON CAPITAL INC. Date:May 5, 2015 By: /s/ Brian Chase Name: Brian Chase Title: Chief Financial Officer
